Citation Nr: 1439295	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for prostate cancer.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for kidney stones.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for headaches.

8.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

9.  Entitlement to an effective date earlier than September 16, 2008, for the grant of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) and an August 2011 rating decision of the Manila, Philippines, RO.


The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Board takes jurisdiction of the issues pertaining to a back disability, hypertension, diabetes mellitus, headaches, and sinusitis.  The RO issued a statement of the case on these issues on September 7, 2012.  The Veteran perfected these issues for appeal via a statement dated September 18, 2012.  The RO issued a supplemental statement of the case on April 1, 2013.  Also, in a January 6, 2014, letter the RO notified the Veteran that he was to be scheduled for a Travel Board hearing on the issues pertaining to sinusitis and back disability.

In July 2014, the RO issued a rating decision granting service connection for right shoulder arthritis, which had previously been on appeal after being denied by the RO's June 2009 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

All of the issues on appeal are REMANDED to the agency of original jurisdiction, except the issues of entitlement to service connection for prostate cancer and diabetes mellitus, which are granted.


FINDINGS OF FACT

1.  In a decision of June 2005, the RO denied the claim of service connection for prostate cancer because there was no evidence that the Veteran's current prostate cancer was incurred in or related to service, and there was no evidence of service in the Republic of Vietnam.  The Veteran did not appeal the decision.

2.  As it pertains to prostate cancer, the additional evidence since June 2005 is not redundant or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran set foot in the Republic of Vietnam in 1972 and currently has prostate cancer and diabetes mellitus.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision, which denied the Veteran's claim of service connection for prostate cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The criteria to reopen the claim of service connection for prostate cancer have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of June 2005, the RO denied the claim of service connection for prostate cancer because there was no evidence that the Veteran's current prostate cancer was incurred in or related to service and there was no evidence of service in the Republic of Vietnam.  No new and material evidence was received within one year of the decision.  Additionally, the Veteran did not appeal the decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The evidence of record at the time of the June 2005 rating decision included service treatment records, the Veteran's statements, and private treatment records.  The evidence added to the record since June 2005 includes a buddy statement.

In an August 2010 statement, a veteran who served aboard the U.S.S. Coral Sea with the Veteran reported that in 1972 a carrier on board delivery (COD) plane took the Veteran from the ship to Da Nang Air Base, Vietnam, where he then caught a flight to San Diego, California.  Service personnel records confirm that the Veteran was transferred from the U.S.S. Coral Sea to San Diego in 1972.  The May 2010 buddy statement constitutes new and material as it was not previously before VA decisionmakers, is not cumulative or redundant of the evidence previously of record, and relates to a previously unestablished element of entitlement to service connection for prostate cancer, namely evidence that the Veteran set foot in the Republic of Vietnam at some time between January 9, 1962, and May 7, 1975.  This is particularly so when the credibility of the buddy statement is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, this evidence is sufficient to reopen the previously denied claim of service connection for prostate cancer due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

The Veteran seeks service connection for prostate cancer and diabetes mellitus, which he believes are due to herbicide exposure in the Republic of Vietnam. VA treatment records confirm current diagnoses of prostate cancer and diabetes mellitus.

The Veteran contends that he set foot in the Republic of Vietnam when switching from a COD plane, which shuttled him from the U.S.S. Coral Sea to Da Nang Air Base where he boarded a transcontinental flight to San Diego.  As described previously, one of the Veteran's fellow service members authored a letter supporting the Veteran's contention in August 2010.

Service personnel records show that the Veteran was assigned to the U.S.S. Coral Sea from December 12, 1969, through June 21, 1972, when his rank was changed to AK3 (stock clerk), and he was transferred to San Diego.

A Command History shows that COD planes shuttled personnel and cargo between Da Nang Air Base and Seventh Fleet carriers operating off the coast of Vietnam.  See Fleet Tactical Support Squadron Fifty, Command Report, 1-2 (1972).

The Veteran's contentions, his buddy's statement, his service personnel records, and the Command History appear to be in one accord, while the primary evidence against the Veteran's assertion that he set foot in the Republic of Vietnam is the absence of evidence in the form of official documentation.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran set foot in the Republic of Vietnam in 1972.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A veteran who, during active military, naval, or air service, set foot in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).

As the Veteran set foot in the Republic of Vietnam in 1972 and there is no affirmative evidence to establish that he was not exposed to an herbicide agent, the Veteran is presumed to have been exposed to an herbicide agent during active naval service.

If a veteran was exposed to an herbicide agent during active naval service, certain diseases including prostate cancer and diabetes mellitus are presumed to be service connected, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are not satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).

As there is no evidence that the Veteran's current prostate cancer and diabetes mellitus are due to an intercurrent injury, event, or disease, service connection for prostate cancer and diabetes mellitus is warranted on this presumptive basis.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for prostate cancer is granted.

Service connection for prostate cancer is granted.

Service connection diabetes mellitus is granted.


REMAND

The Veteran requested a hearing in his September 2012 substantive appeal.  VA confirmed that the Veteran was to be scheduled for a Travel Board hearing in a January 2014 letter.  To date, however, the Veteran has not been afforded a Board hearing, nor has one been scheduled.  For the claims remaining on appeal, the Board finds it necessary to remand the case to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


